Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-5, 7, 8, 10-12, and 15-19 for Species A, Figs. 2-6B in the reply filed on 05/18/2022 is acknowledged. The traversal is on the ground(s) that there is not a serious examination or search burden because the method claims include all of the limitations of the apparatus claim. This is not found persuasive because a species restriction requires that the species are independent or distinct because the claims to the different species recite the mutually exclusive structural characteristics of such species as clearly shown in the drawings and described in the written description for each figure. In the instant case, each species are mutually exclusive such as Figs. 20A-B which illustrates an index provided on the first cutting surface and configured to cut the treatment object with the ultrasonic vibration, whereas Figs. 2-6B illustrates the index formed on the outermost edge of the treatment section. As noted in the restriction requirement mailed 03/21/2022, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each species including different classification searches. Additionally, each species requires the use of different search terms, for example, Fig. 17A would require search terms such as (”circular”, “ring”, “non-rectangular”, “oval” which is not required for Fig. 14A), and the examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches of the method and the apparatus are indeed different and burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 10, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimine et al. (US  20060253050) [hereinafter Yoshimine].
Regarding claim 1, Yoshimine discloses an ultrasonic vibration transmittable probe (Fig. 1) comprising:
a probe body 34,68 configured to transmit ultrasonic vibration generated by an ultrasonic transducer 17 from a proximal end side to a distal end side along a longitudinal axis (Fig. 1; para. 0080-81); and
a treatment section 36 provided on the distal end side of the probe body 34 and configured to cut a treatment object with the ultrasonic vibration (Fig. 1; para. 0080), the treatment section comprising:
a first cutting surface (unshaded) approximately orthogonal to the longitudinal axis (see annotated Fig. 19B[1] below)
a second cutting surface (shaded) proximal of the first cutting surface (annotated Fig. 19B[1] below) , a first step being provided between the first cutting surface and the second cutting surface (Fig. 19A-B);
an outermost edge defining a largest outer perimeter of the treatment section formed in a direction orthogonal to the longitudinal axis (see annotated Fig. 19B[2]); and
an edge portion extending in a direction orthogonal to or approximately orthogonal to the longitudinal axis, the edge portion being different in position and shape from the outermost edge of the treatment section (see annotated Fig. 19B[3]).

    PNG
    media_image1.png
    286
    324
    media_image1.png
    Greyscale

Fig. 19B [1] of Yoshimine

    PNG
    media_image2.png
    210
    366
    media_image2.png
    Greyscale

Fig. 19B [2] of Yoshimine
Regarding claim 3, Yoshimine discloses wherein the first cutting surface is planar and includes a boundary defined by the edge portion (see Figs. 19B[4] below).

    PNG
    media_image3.png
    303
    326
    media_image3.png
    Greyscale

Fig. 19B [3] of Yoshimine
Regarding claim 4, Yoshimine discloses wherein the second cutting surface is planar (Fig. 19B[1] above) and includes a boundary defined by an outer edge portion and an inner edge portion closer to the longitudinal axis than the outer edge portion (see annotated Fig. 19B[4] below).

    PNG
    media_image4.png
    334
    349
    media_image4.png
    Greyscale

Fig. 19B [4] of Yoshimine
Regarding claim 5, Yoshimine discloses wherein the treatment section further includes an index [interpreted as the base surface of the treatment section that is defined by the outermost edge; Fig. 19B [2]] configured to be recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side near the longitudinal axis [note: the base surface of the treatment section is capable of being recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side, since the base surface is at the proximal most end of the treatment section].
Regarding claim 7, Yoshimine discloses wherein the index is formed on the outermost edge of the treatment section (see claim 5 above, Fig. 19B[2]).
Regarding claim 8, Yoshimine discloses wherein a surface parallel to the longitudinal axis the surface the picture points to looks perpendicular is provided between the edge portion of the first cutting surface (see Fig. 19B[3]) and the second cutting surface (see annotated Fig. 19B[5] below).

    PNG
    media_image5.png
    275
    385
    media_image5.png
    Greyscale

Fig. 19B [5] of Yoshimine
Regarding claim 10, Yoshimine discloses wherein when the treatment section is viewed from the distal end side to the proximal end side along the longitudinal axis, at least part of the second cutting surface is exposed (Fig. 19B[1]).
Regarding claim 15, Yoshimine discloses wherein the first step includes a surface extending continuously with the first cutting surface and the second cutting surface (Fig. 19A).
Regarding claim 19, Yoshimine discloses wherein the first cutting surface is configured to: be pressed on a bone serving as the treatment object to form a bone socket in the bone in a state orthogonal to or approximately orthogonal to a desired direction of the bone socket, and form the bone socket in the desired direction when the ultrasonic vibration is transmitted to the first cutting surface.
Note: “wherein the first cutting surface is configured to: be pressed on a bone serving as the treatment object to form a bone socket in the bone in a state orthogonal to or approximately orthogonal to a desired direction of the bone socket, and form the bone socket in the desired direction when the ultrasonic vibration is transmitted to the first cutting surface.” is interpreted as functional language, therefore “a bone serving as the treatment object to form a bone socket” are not positively claimed, i.e.  the elements are not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of cutting. For example, Yohsimine discloses that the treatment section of the ultrasonic device is used for applying ultrasonic vibrations to living tissue at a treatment target site in order to cut the tissue(para. 0080, 0087-88). Since the device of Yoshimine is capable of cutting living tissue using ultrasonic vibrations, the device of Yoshimine also meets the functional limitation.
Claim(s) 1, 2, 5, 7, 10-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaha et al. (US 20080194999) [hereinafter Yamaha].
Regarding claim 1, Yamaha discloses an ultrasonic treatment apparatus (20) (Fig. 1) comprising:
a probe body 42 configured to transmit ultrasonic vibration generated by an ultrasonic transducer 24 from a proximal end side to a distal end side along a longitudinal axis (Fig. 1; para. 0048-49); and
a treatment section 44 provided on the distal end side of the probe body 42 and configured to cut a treatment object with the ultrasonic vibration (para. 0048), the treatment section comprising:
a first cutting surface orthogonal to or approximately orthogonal to the longitudinal axis (see annotated Fig. 2C[1])
a second cutting surface proximal of the first cutting surface, a first step being provided between the first cutting surface and the second cutting surface (see annotated Fig. 2C[1]);
an outermost edge defining a largest outer perimeter of the treatment section formed in a direction orthogonal to the longitudinal axis (see annotated Fig. 2C[2]); and
an edge portion extending in a direction orthogonal to or approximately orthogonal to the longitudinal axis, the edge portion being different in position and shape from the outermost edge of the treatment section (see annotated Fig. 2C[3]).

    PNG
    media_image6.png
    340
    542
    media_image6.png
    Greyscale

Fig. 2C [1] of Yamaha

    PNG
    media_image7.png
    303
    542
    media_image7.png
    Greyscale


Fig. 2C [2] of Yamaha

    PNG
    media_image8.png
    305
    542
    media_image8.png
    Greyscale

Fig. 2C [3] of Yamaha

Regarding claim 5, Yamaha discloses wherein the treatment section further includes an index configured to be recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side near the longitudinal axis (see annotated Fig. 2C [4] below).

    PNG
    media_image9.png
    334
    542
    media_image9.png
    Greyscale

Fig. 2C [4] of Yamaha
Regarding claim 7, Yamaha discloses wherein the index is formed on the outermost edge of the treatment section (see annotated Fig. 2C[2] and [4] above).
Regarding claim 10, Yamaha discloses wherein when the treatment section is viewed from the distal end side to the proximal end side along the longitudinal axis, at least part of the second cutting surface is exposed (Fig. 2C).
Regarding claim 11, Yamaha discloses wherein the second cutting surface includes a second edge portion defining an outer boundary of the second cutting surface  (see annotated Fig. 2C[5] below), the treatment section further includes a third cutting surface orthogonal to or approximately orthogonal to the longitudinal axis (see annotated Fig. 2C[5] below), a second step is provided between the second edge portion of the second cutting surface and the third cutting surface (see annotated Fig. 2C[5] below), a central line orthogonal to the longitudinal axis is formed in a center of the first cutting surface  (see annotated Fig. 2C[6] below), and the second cutting surface and the third cutting surface are formed symmetrically with respect to a virtual plane formed by the longitudinal axis and the central line  (see annotated Fig. 2C[6] below which illustrates the virtual plane defined by the central line [arrow pointing up and down] and the longitudinal axis [arrow pointing left to right]).

    PNG
    media_image10.png
    352
    328
    media_image10.png
    Greyscale

Fig. 2C [5] of Yamaha



    PNG
    media_image11.png
    373
    329
    media_image11.png
    Greyscale

Fig. 2C [6] of Yamaha
Regarding claim 12, Yamaha discloses wherein the treatment section includes a third cutting surface provided proximal of the second cutting surface and orthogonal to or approximately orthogonal to the longitudinal axis, a second step being provided between the second cutting surface and the third cutting surface (see annotated Fig. 2C[7] below).


    PNG
    media_image12.png
    337
    542
    media_image12.png
    Greyscale

Fig. 2C [7] of Yamaha

Regarding claim 15, Yamaha discloses 	wherein the first step includes a surface extending continuously with the first cutting surface and the second cutting surface (see Fig. 2C[8] of Yamaha below).

    PNG
    media_image13.png
    340
    542
    media_image13.png
    Greyscale

Fig. 2C [8] of Yamaha

Regarding claim 16, Yamaha discloses wherein the outermost edge of the treatment section has an oval shape (Fig. 2C[2] above).
Regarding claim 17, Yamaha discloses wherein: the treatment section extends in a first orthogonal direction and a second orthogonal direction orthogonal to the longitudinal axis and the first orthogonal direction, and a first dimension of the first cutting surface of the treatment section along the first orthogonal direction varies at different positions along the second orthogonal direction [note: as the arrow extends along the first orthogonal direction, the dimension of the first cutting surface changes along the second orthogonal direction since the first cutting surface begins to heighten in the radial direction, thereby getting slightly longer].
Regarding claim 18, Yamaha discloses wherein , wherein a proximal end portion of the treatment section is formed so that an area of a cross section orthogonal to the longitudinal axis becomes smaller toward the proximal end side along the longitudinal axis [Note: at the annotated proximal end portion of the treatment section, the cross-sectional area between one cutting surface to the step portion immediately proximal of it, becomes smaller toward the proximal end side in the direction of the stepped portion.; see annotated Fig. 2C[9] below ]

    PNG
    media_image14.png
    373
    366
    media_image14.png
    Greyscale

Fig. 2C [9] of Yamaha
Regarding claim 19, Yamaha discloses wherein the first cutting surface is configured to: be pressed on a bone serving as the treatment object to form a bone socket in the bone in a state orthogonal to or approximately orthogonal to a desired direction of the bone socket, and form the bone socket in the desired direction when the ultrasonic vibration is transmitted to the first cutting surface.
Note: “wherein the first cutting surface is configured to: be pressed on a bone serving as the treatment object to form a bone socket in the bone in a state orthogonal to or approximately orthogonal to a desired direction of the bone socket, and form the bone socket in the desired direction when the ultrasonic vibration is transmitted to the first cutting surface.” is interpreted as functional language, therefore “a bone serving as the treatment object to form a bone socket” are not positively claimed, i.e.  the elements are not interpreted as a structural component of the claimed invention, but interpreted as a functional component that the claimed invention is capable of cutting. For example, Yamaha discloses a method of using the treatment section of the ultrasonic device is used for applying ultrasonic vibrations to living tissue at a treatment target site in order to cut the tissue (Figs. 10A-F; para. 0105-109). Since the device of Yamaha is capable of cutting living tissue using ultrasonic vibrations, the device of Yamaha also meets the functional limitation.
Alternate rejection of Yamaha using the embodiment shown in Fig. 2D to reject claims 1 and 2 
Regarding claim 1, Yamaha discloses an ultrasonic treatment apparatus (20) (Fig. 1) comprising:
a probe body 42 configured to transmit ultrasonic vibration generated by an ultrasonic transducer 24 from a proximal end side to a distal end side along a longitudinal axis (Fig. 1; para. 0048-49); and
a treatment section 44 provided on the distal end side of the probe body 42 and configured to cut a treatment object with the ultrasonic vibration (para. 0048), the treatment section comprising:
a first cutting surface orthogonal to or approximately orthogonal to the longitudinal axis (see annotated Fig. 2D[1] below)
a second cutting surface proximal of the first cutting surface, a first step being provided between the first cutting surface and the second cutting surface (see annotated Fig. 2D[1]) below;
an outermost edge defining a largest outer perimeter of the treatment section formed in a direction orthogonal to the longitudinal axis (see annotated Fig. 2D[2] below); and
an edge portion extending in a direction orthogonal to or approximately orthogonal to the longitudinal axis, the edge portion being different in position and shape from the outermost edge of the treatment section (see annotated Fig. 2C[3] below).

    PNG
    media_image15.png
    315
    435
    media_image15.png
    Greyscale

Annotated Fig. 2D[1] of Yamaha

    PNG
    media_image16.png
    317
    435
    media_image16.png
    Greyscale

Annotated Fig. 2D[2] of Yamaha

    PNG
    media_image17.png
    315
    435
    media_image17.png
    Greyscale

Annotated Fig. 2D[3] of Yamaha
Regarding claim 2, Yamaha discloses wherein the first cutting surface (see annotated Fig. 2D[1] above) has a first dimension in a- 92 - first orthogonal direction which is orthogonal to the longitudinal axis, and the second cutting surface (see annotated Fig. 2D[1] above) has a second dimension in the first orthogonal direction, the second dimension being 5equal to the first dimension [note the second dimension of the second cutting surface is equal to the first dimension of the second cutting surface since each surface is equal in shape and size].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/               Examiner, Art Unit 3771                                                                                                                                                                                         

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771